Action for an injunction restraining defendants from issuing execution on a certain judgment entered in favor of defendants against plaintiff, and for a decree requiring defendants to specifically perform a written contract entered into with plaintiff. Orders granting plaintiff’s motion for temporary injunction, and denying defendants’ motion for judgment dismissing the complaint for insufficiency, and to strike out certain paragraphs of the complaint, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.